In Equity.
Motion of the State of New Mexico to take additional testimony of the witness R. J. Owen granted, to be limited to' the subject matter detailed in his affidavits, *575dated November 26, 1923, and filed with the motion, his examination and cross-examination to be completed within the month of May, with the right on the part of the State of Texas to introduce rebuttal to Owen’s testimony during the month of June. New Mexico to pay all the costs of the additional testimony, both that of Owen and of witnesses called in rebuttal to' his evidence.
Mr. Frank W. Clancy and Mr. W. R'. Reber for complainant. Mr. W. A. Keeling, Mr. W. W. Turney, and Mr. C. W. Taylor for defendant.